PER Cueiam.
Claimant’s assignment of error No. 1, based upon his exception to the refusal of the judge to order the Industrial Commission to certify to the court the complete record in this proceeding, must be sustained. Neither the hearing commissioner nor the full Commission has found that there has been any change in the claimant’s condition within the meaning of the Workmen’s Compensation Act. The full Commission has, however, found that plaintiff has a partial permanent disability resulting from the accident on January 25, 1959 for *386which he has received no compensation. It was for this uncompensated disability that the full Commission purported to make an award. These questions arise: Has there heretofore been a full and final award of all compensation to which plaintiff is entitled? If not, has claimant’s action been pending for a final award? What was the effect of the judgment of the Superior Court entered on September 24, 1962? By failing to appeal from it, or otherwise, has claimant waived his right to a final award? See Hall v. Chevrolet Co., 263 N.C. 569, 139 S.E. 2d 857; Pratt v. Upholstery Co., 252 N.C. 716, 115 S.E. 2d 27. The answer to these questions is not in the incomplete record before the Court.
The judgment from which plaintiff appeals is vacated, and this cause is remanded to the court below with instructions that it direct the Industrial Commission to certify to the Superior Court of Gaston County the entire transcript of its proceedings in this matter, including all evidence taken. Upon receipt of this transcript the Superior Court will consider defendant’s appeal de novo and enter such judgment as then appears proper.
Error and remanded.